NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CHIEN HWA SHEN,                                  No.   11-72626

                  Petitioner,                     Agency No. A072-969-159

   v.
                                                  MEMORANDUM *
 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Chien Hwa Shen, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

an abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Shen’s motion as untimely

and number-barred where Shen filed his third motion to reopen more than seven

years after the final administrative order, see 8 C.F.R. § 1003.2(c)(2), and Shen

failed to demonstrate he qualified for a regulatory exception to the time and

number limits for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Najmabadi, 597 F.3d at 991 (concluding that evidence submitted with motion to

reopen did not establish changed circumstances arising within the country of

nationality); cf. Chandra v. Holder, 751 F.3d 1034, 1037 (9th Cir. 2014)

(concluding that an alien can satisfy 8 C.F.R. § 1003.2(c)(3)(ii) by presenting

“evidence of changed country conditions that are relevant in light of the

petitioner’s changed circumstances”).

      PETITION FOR REVIEW DENIED.




                                          2                                     11-72626